I dissent from the order denying a rehearing in this case. The decision in Ex parte Fkumoto, 120 Cal. 316, having been made by the court in Bank, is authority which the commissioner and the Department were no doubt bound to follow; but it does not establish the law of this case, and if erroneous should be set aside. I think the court in that case erroneously decided that the affidavit of this defendant failed to state facts sufficient to give the court *Page 72 
jurisdiction to make the order. In my opinion the affidavit contains everything necessary not only to give the court jurisdiction, but to fully justify the order of arrest. I think the judgment in this case should, therefore, have been affirmed.